In a proceeding pursuant to CPLR article 78, inter alia, to review a determination of the Fire Board of Appeals of the Town of Clarkstown, dated November 12, 1975, which, after a hearing, denied petitioners’ application for permission to obtain a certificate of occupancy without connecting their early warning fire detection system to the "Rockland County Fire Control Center, 44-Control”, the appeal is from a judgment of the Supreme Court, Rockland County, dated May 10, 1976, which annulled the determination and directed that the certificate of occupancy be issued. Judgment affirmed, with costs. The judgment appealed from is predicated upon a sound decision of Special Term, with which we agree. Appellants have failed to make any argument in this court regarding the reasoning which underlies Special Term’s decision and have not shown that the decision was erroneous. The argument made concerns itself with general principles of law, is not addressed to the issues herein presented, and does not warrant a reversal. Margett, Acting P. J., Shapiro, Titone and Suozzi, JJ., concur.